Citation Nr: 1753605	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-05 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression, to include as secondary to tinnitus.  

2.  Entitlement to service connection for depression, to include as secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs Regional Office (RO).  In February 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  


FINDINGS OF FACT

1.  An unappealed February 2009 rating decision denied service connection for depression to include as secondary to tinnitus.  

2.  Evidence received since the final February 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression, to include as secondary to service-connected tinnitus.   

3.  Depressive disorder is proximately due to or the result of tinnitus.  






CONCLUSION OF LAW

1.  The February 2009 rating decision that denied a claim for service connection for depression is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence to reopen the claim of entitlement to service connection for depression to include as secondary to service-connected tinnitus has been received.  38 U.S.C. §§ 1131, 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for depressive disorder, as secondary to service-connected tinnitus, are met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veteran was provided with 38 USCA § 5103(a)-compliant notices at several points in the appeal, most recently in October 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See 38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996). 

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran initially submitted a claim of entitlement to service connection for depression as secondary to tinnitus in December 2008.  A February 2009 rating decision denied the claim on the basis there was diagnosis of a depression disorder and no evidence of a depression disorder that began in or was related to military service.  He was notified of the denial by letter dated March 2009.  The Veteran did not timely appeal the February 2009 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c).  Service connection for a depression disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Thereafter, in September 2012, the Veteran submitted another claim for service connection for depression to include as secondary to tinnitus.  The Board finds that the Veteran has submitted new and material evidence since the last final decision in February 2009.  The newly submitted evidence includes a September 2012 letter from Dr. T.K. that reflects that the Veteran has a current diagnosis of depression and that the depression symptoms are exacerbated by his tinnitus.  This additional evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for depression to include as secondary to tinnitus.  Accordingly, the claim for entitlement to service connection for depression to include as secondary to tinnitus is reopened.  

III.  Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2017).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

In relevant part, 38 U.S.C.A. § 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Factual Background 

Upon separation examination in February 1974, psychiatric examination was normal.  

In a September 2012 letter, Dr. T. K. reported that he is currently treating the Veteran for depression and tinnitus.  Dr. T.K. noted that the Veteran is experiencing very loud ringing which cycles rapidly.  Dr. T.K. indicated that the tinnitus is interfering with the Veteran's performance in business meetings and he feels depressed not being able to understand what is being said to him by family and friends.  Dr. T.K. reported that the Veteran's tinnitus is interfering with his sleep, causing constant sadness, irritability, low energy and fatigue.  Dr. T.K. noted that it is his opinion that it is more likely than not that the Veteran's problem with depression is caused from his constant ringing in both ears.  

At a May 2013 VA Mental Disorder examination, the Veteran reported symptoms of depressed mood, disturbance of motivation and mood, anhedonia or lack pleasure in nearly all activities, and chronic sleep impairment.  The Veteran noted that he was seen two years ago for treatment for depression by his family doctor.  The Veteran indicated that he had been drinking heavily at the time and his doctor started him on anti-depressant medication.  The examiner diagnosed the Veteran with dysthymic disorder.  The examiner assigned a GAF score of 65.  The examiner opined that the Veteran's depression was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner indicated that the Veteran states that his tinnitus is "irritating" to him but it is not continuous and does not seriously interfere with his ability to hear or to function on a daily basis.  The examiner noted that the Veteran reported that he does little in retirement but sit around the house all day which also may contribute to his depression.  

In a September 2013 Notice of Disagreement, the Veteran stated that his tinnitus causes his depression which causes him to stay home by himself and drink heavy amounts of alcohol to combat his problems with sleeping and sadness.  

At a February 2017 Board hearing, the Veteran reported that his depression causes him to sit around the house all day.  The Veteran indicated that he does not play with his grandchildren.  

V.  Analysis 

The Veteran is claiming service connection for depression that he believes is secondary to his service-connected tinnitus.  Review of the records shows that service connection is in effect for tinnitus.  The Veteran has a current diagnosis of depression.  In this case, at May 2013 VA mental health disorders examination, the examiner notes a diagnosis of dysthymic disorder.  

Review of the Veteran's STRs show no complaints of depression.  Upon separation examination in February 1974, psychiatric examination was normal.  

As the Veteran has been service-connected for tinnitus and has a current diagnosis of depression, the remaining question is whether there is evidence showing that the Veteran's depression is proximately due to or the result of his service-connected tinnitus.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's depression disability is secondary to his service-connected tinnitus.  

There is medical evidence that weighs in favor of the claim for service connection for depression.  The Veteran's treating physician for depression and tinnitus, Dr. T.K., in a September 2012 letter reported that the Veteran is experiencing very loud ringing which cycles rapidly.  Dr. T.K. indicated that the tinnitus is interfering with the Veteran's performance in business meetings, he feels depressed not being able to understand what is being said to him by family and friends, and it is interfering with his sleep, causing constant sadness, irritability, low energy and fatigue.  Dr. T.K. opined that it is more likely than not that the Veteran's problem with depression is caused from his constant ringing in both ears.  

There is medical evidence that weighs against the claim for service connection for depression.  The May 2013 VA examiner opined that the Veteran's depression was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  

The Board finds that there is competent and credible medical evidence against the claim and competent and credible medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 
Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for depression have been met.  While the May 2013 VA medical opinion weighs against the claim for service connection, there is competent and credible evidence which weighs in favor of the claim.  In reaching this conclusion, the Board finds that the most probative evidence of the record is the September 2012 physician, Dr. T.K.'s statement that in his medical opinion as the Veteran's treating physician for depression and tinnitus, the Veteran's depression is caused by his constant ringing in his ears.  The September 2012 opinion was provided by a medical doctor who has the medical expertise to provide an opinion as to etiology.  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran's depression disability was proximately due to or caused by the service-connected tinnitus.

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Resolving reasonable doubt in favor of the Veteran, the Board finds that his depressive disorder is proximately due to or the result of his tinnitus.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49.  Thus, service connection for depressive disorder, as secondary to service-connected tinnitus, is warranted.






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for depressive disorder, as secondary to service-connected tinnitus, is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


